Citation Nr: 0208018	
Decision Date: 07/17/02    Archive Date: 07/19/02	

DOCKET NO.  00-18 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 18, 1998, 
for a grant of service connection for bilateral hearing loss.

 (The issue of entitlement to an original disability rating 
in excess of 30 percent for hearing loss will be the subject 
of a later decision.)   

REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1963 to April 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
VARO in Waco which granted service connection for bilateral 
hearing loss.  The veteran has disagreed with the effective 
date assigned for the grant of service connection, and this 
appeal has ensued.

The Board is undertaking additional development on the issue 
of entitlement to an original disability rating in excess of 
30 percent for hearing loss pursuant to authority granted by 
67 Fed. Reg. 3, 099, 3, 104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9 (a) (2)).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903. (67 Fed. Reg. 3, 099, 3, 105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
the veteran notice and reviewing the response to the notice, 
the Board will prepare a separate decision addressing this 
issue.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  A claim for service connection for bilateral hearing loss 
was received on July 31, 1972.  Rating decisions in 1972 and 
January 1973 denied service connection for hearing loss.  A 
notice of disagreement was not received with regard to any of 
the rating decisions.

3.  A claim for service connection for bilateral hearing loss 
was received on June 18, 1998.  The additional evidence which 
was received included service personnel records indicating 
the veteran's various duties included assignments as a 
cannoneer.  

4.  By rating decision dated in April 1999, service 
connection for bilateral hearing loss was granted.  The basis 
for the grant was that the veteran's hearing loss was 
consistent with exposure to acoustic trauma in service.

CONCLUSION OF LAW

The criteria for an effective date for the grant of service 
connection for bilateral hearing loss retroactive to July 31, 
1972, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.155(a), 3.400(q) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's initial claim for service connection for 
bilateral hearing loss was received on July 31, 1972.  

By rating decision dated in August 1972, service connection 
for defective hearing was denied.  The service medical 
records were reviewed by the RO and were determined to be 
negative for indication of hearing loss.

In September 1972 the veteran was accorded an audiometric 
examination by VA.  Notation was made of noise exposure in 
service.  The impression was mild neurosensory hearing loss.  

By rating decision dated in October 1972, it was indicated 
the service medical records were negative for hearing loss or 
an ear disability.  It was noted that the audiology 
examination by VA showed hearing loss at 1,000, 2000, and 
4,000 hertz bilaterally.  By communication dated later that 
month, it was determined that the evidence did not establish 
that the veteran's hearing loss had been caused by or 
aggravated by his period of service.

Later in October 1972 the veteran submitted a statement 
indicating that his hearing loss had greatly affected his 
ability to hold a job in 1966.

Received in December 1972 was a statement from the manager of 
a golf club indicating the veteran had worked as a cook for 
him at a restaurant in 1966 and had great difficulty in his 
hearing for both management and customers. 

Also received in December 1972 was a statement from the 
veteran's mother to the effect that the veteran had 
difficulty hearing while in service.  She believed he had not 
had hearing problems prior to service.  

Received in February 1973 was a January 1973 letter the 
veteran wrote to the President indicating that while serving 
in the field artillery in service he began to have difficulty 
with his hearing.  

The letter was referred to the VARO in Waco and in a March 
1973 communication the veteran was informed that the evidence 
of record at that time did not establish service connection 
for his hearing loss.  

Received on June 18, 1998, was a statement from the veteran 
in which he asked to reopen his claim for service connection 
for bilateral hearing loss.  He submitted copies of medical 
records dated in 1996 showing bilateral hearing loss.

Also associated with the record are reports of medical 
records indicating the presence of bilateral hearing loss.  

Included in the records is a September 1998 statement from 
James V. Kemper, Jr., M.D., to the effect that the veteran 
was seen by him with a chief complaint of severe bilateral 
sensorineural hearing loss.  The veteran reported to the 
physician that he had served in Vietnam, where he worked with 
artillery and gunnery for several months.  The veteran 
claimed that during that time frame he sustained a large 
amount of acoustic trauma.  He recalled that it was only 
after 4 to 6 months that he was issued earplugs.  It was 
stated the veteran had no history of other injuries or noise 
exposure other than during his active service.  The physician 
expressed the opinion that the veteran's hearing loss was of 
a severe nature primarily in the mid to high frequencies, and 
he described this as consistent with noise-induced hearing 
loss.  He stated that even with earplugs, there was 
significant acoustical exposure around artillery, and he was 
confident that that exposure at least exacerbated the 
veteran's hearing loss.

Received in March 1999 were copies of the veteran's service 
personnel records.  These showed that his duty assignments 
while in service included work as a cannoneer for 13 months 
in Korea and for a number of months at Fort Hood, Texas.  

At the time of the hearing before a decision review officer 
at the Waco RO in March 1999, the veteran testified that 
while he was trained to serve as a cook, once he was sent to 
Korea, he was transferred to the artillery and worked as a 
cannoneer.  It was stated this was not noted on his discharge 
examination.  It was determined by the decision review 
officer that findings in the record were consistent with 
hearing loss attributable to acoustic trauma and service 
connection for hearing loss was granted on this basis in a 
rating decision dated in April 1999.  




Analysis

Initially, the Board notes that on November 9, 2000, while 
the veteran's appeal on this issue was pending, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000).  The 
VCAA essentially eliminated the well-grounded claim 
requirement and modified VA's duties to notify and assist a 
claimant.  See generally VCAA, §§ 3, 4, 7, 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, 5126 (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280, 284-86 (2001) 
(holding all sections of VCAA retroactive).

The United States Court of Veterans Appeals for Veterans 
Claims (Court) has held that its holding in Holliday "was not 
intended to stand for the proposition that the VCAA requires 
remand of all pending claims and that this Court may not 
decide that the VCAA could not affect a pending matter."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  In 
subsequent decisions the Court has held that the VCAA is not 
applicable in all cases.  The Court held the VCAA was not 
applicable to a matter of pure statutory interpretation.  See 
Smith v. Goldberg, 14 Vet. App. 227, 231-32 (2000).  The 
Court has also concluded that the VCAA was not applicable 
where the appellant was fully notified and aware of the type 
of evidence required to substantiate a claim and that no 
additional assistance would aid in further developing a 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating a claim, 
VCAA does not apply.  Wench v. Principi, 15 Vet. App. 362 
(2001); Dela Cruz; see also VCAA § 3(a), 114 Stat. 2097, 
38 U.S.C.A. § 5103A (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").

In view of the allowance of the veteran's claim, further 
assistance is not necessary to substantiate the claim.  

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  If, however, a claim of entitlement 
to service connection is received within a year following 
separation from service, the effective date will be the day 
following separation.  38 U.S.C.A. § 5110 (b) (1); 38 C.F.R. 
§ 3.400 (b) (2) (i).

In this case, the veteran's original claim for service 
connection for bilateral hearing loss was received on July 
31, 1972, more than several years following service 
discharge.  As pointed out by the veteran's accredited 
representative, the veteran's military personnel records 
reflected that while serving in Korea, the veteran was 
assigned to the artillery.  The representative argues that 
these records were available to VA and should have been 
considered in VA's custody and would have made a difference 
in the determination if they had been of record.  The 
undersigned agrees with the representative.  The provisions 
of 38 C.F.R. § 3.400(q) provide that when additional evidence 
has been submitted which consists of the service department 
records, the evidence will "agree with evaluation (since it 
is considered these records were lost or mislaid) or date of 
receipt of claim on which prior evaluation was made, 
whichever is later, subject to rules on original claims filed 
within one year after separation from service..."  38 C.F.R. 
§ 3.400(q)(2) (2001).  A review of the evidence reflects that 
the basis of the allowance of service connection was the 
veteran's exposure to artillery while in service. 

The Board notes that case law is also in accord with this 
determination.  Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records were physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Consequently, the record allows for an earlier effective date 
of July 31, 1972, for the appropriate effective date for 
service connection.  The effective date for service 
connection should coincide with the July 31, 1972, date of 
claim.


ORDER

Entitlement to an effective date of July 31, 1972, for 
service connection for bilateral hearing loss is granted.  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

